         Case 1:18-cv-11150-RWL Document 130 Filed 07/16/20 Page 1 of 1

            LEE LITIGATION GROUP, PLLC
                            148 west 24th street, eighth Floor
                                    New York, NY 10011
                                      Tel: 212-465-1180
                                      Fax: 212-465-1181
                                 info@leelitigation.com



WRITER’S DIRECT:          212-661-1008
                          anne@leelitigation.com
                                                                             July 16, 2020
Via First Class Mail
The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                     7/16/2020
               Re:        Lieble v. Maison Kayser, LLC et al.
                          Case No.: 18-cv-11150

Dear Judge Lehrburger:

       We are counsel to Plaintiff and write, jointly with counsel to Defendants, to respectfully
request an adjournment of the date by which to file the settlement agreement for preliminary
approval.

        The parties previously informed the Court that a class settlement had been reached
following mediation, and that the parties intended to file the settlement agreement for
preliminary approval by July 16, 2020. See Dkt. 127. As the parties are still in the process of
finalizing the settlement documents, we respectfully request an additional three weeks (until
August 6, 2020) to file for preliminary approval. This is the parties’ first request for an extension
of time to file their motion for preliminary approval.

       We thank the Court for its consideration.

Respectfully submitted,

/s/ Anne Seelig                                                 7/16/2020
Anne Seelig, Esq.

cc: all parties via ECF
